J-S54033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CINTAS CORPORATION                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SUNCO ENTERPRISES, INC., D/B/A             :
    FLYING J. BREEZEWOOD, BEDFORD              :
    COUNTY OIL CO., INC., AND                  :   No. 299 WDA 2018
    BREEZEWOOD VENTURE, L.L.C.                 :
                                               :
                                               :
    APPEAL OF: BREEZEWOOD                      :
    VENTURE. LLC                               :

                  Appeal from the Judgment January 24, 2018
    In the Court of Common Pleas of Bedford County Civil Division at No(s):
                                 1277 of 2015


BEFORE: PANELLA, J., LAZARUS, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                              FILED OCTOBER 2, 2018

       Sunco Enterprises, Inc., d/b/a Flying J. Breezewood (Sunco), Bedford

County Oil Co., Inc. (Bedford Oil), and Breezewood Venture, L.L.C. (BVL)

(collectively Appellants) appeal from the judgment entered in favor of Cintas

Corporation (Cintas) on January 24, 2018. Because Appellants never filed

post-trial motions pursuant to Rule 227.1 of the Pennsylvania Rules of Civil

Procedure, we affirm.1




____________________________________________


1   Each Appellant makes the same arguments regarding Rule 227.1.
Therefore, our analysis and disposition is the same at docket numbers 297,
298, and 299 WDA 2018.
J-S54033-18


      A detailed recitation of the underlying facts is unnecessary.         The

procedural history, however, is critical to our disposition. On November 18,

2015, Cintas filed a complaint against Appellants in which it alleged claims of

breach of contract, promissory estoppel, and unjust enrichment. These claims

stemmed from Appellants’ nonpayment on service contracts they entered into

with Cintas. Pursuant to these contracts, Cintas was to provide Appellants

with uniforms and cleaning products for Appellants’ gas and service stations.

On August 10 and 11, 2017, the trial court held a nonjury trial. On October 2

and 4, 2017, Cintas and Appellants, respectively, submitted briefs in support

of their positions.

      On January 24, 2018, the trial court issued a memorandum opinion and

order in which explained its verdict and entered judgment in favor of Cintas

and against Appellants.    The trial court summarized the arguments of the

parties and its decision as follows:

      The present matter is a breach of contract/unjust enrichment
      action in which Plaintiff [(Cintas)] seeks enforcement of a
      liquidated damages clause to two service contracts it claims
      [were] breached by Defendants [(Sunco, Bedford Oil, and BVL)].
      Defendants do not contest that the contract was breached without
      cause. Rather, Defendants argue that the liquidated damages
      clause is unenforceable. In addition, BVL contends that it is not a
      contracting party and therefore not liable. After careful review of
      the evidence and consideration of the applicable law, we find that
      BVL was indeed a party to the . . . contract[s], [and] that the
      liquidated damages [clause] is enforceable[.]

Memorandum Opinion and Order, 1/24/18, at 1.




                                       -2-
J-S54033-18


      Appellants did not file any post-trial motions. Instead, on February 23,

2018, Appellants filed timely notices of appeal from the trial court’s entry of

judgment. Both the trial court and Appellants have complied with Rule 1925

of the Pennsylvania Rules of Appellate Procedure.

      On March 21, 2018, the Superior Court issued an order directing

Appellants to show cause as to why their appeals should not be dismissed for

failing to file post-sentence motions pursuant to Rule 227.1 of the

Pennsylvania Rules of Appellate Procedure. On April 4, 2018, Appellants filed

responses to the rule to show cause. The following day, Cintas filed an answer

to Appellants’ responses.     On April 16, 2018, this Court entered an order

discharging the rule to show cause and advising counsel that the panel

assigned to the case may revisit the issue relating to Rule 227.1. The Order

specifically stated:

      This ruling, however, is not a final determination as to the
      propriety of the appeal or Appellant’s preservation of issues.
      Counsel are advised that these issues may be revisited by the
      panel assigned to the case.

Order, 4/16/18.

      Prior to addressing any of the issues Appellants have raised on appeal,

we must first address the issue relating to Rule 227.1, because it impacts

whether Appellants have preserved any issues for appellate review.             Rule

227.1 of the Pennsylvania Rules of Civil Procedure mandates that “[p]ost-trial

motions shall be filed within ten days after . . . the filing of the decision in the

case of a trial without jury.”    Pa.R.C.P. 227.1(c)(2).    Pennsylvania Rule of

                                       -3-
J-S54033-18


Appellate Procedure 302(a) provides that “[i]ssues not raised in the lower

court are waived and cannot be raised for the first time on appeal.” Pa.R.A.P.

302(a).   With respect to Rule 227.1, our Supreme Court has explained,

“[u]nder Rule 227.1, a party must file post-trial motions at the conclusion of

a trial in any type of action in order to preserve claims that the party wishes

to raise on appeal.” Chalkey v. Roush, 805 A.2d 491, 496 (Pa. 2002). “If

an issue has not been raised in a post-trial motion, it is waived for appeal

purposes.” Lane Enterprises, Inc. v. L.B. Foster Co., 710 A.2d 54 (Pa.

1998) (citations omitted). “Our Court has consistently refused to entertain

appeals from orders or verdicts following nonjury trials in actions at law when

no post-trial motions have been filed.”    Lenhart v. Cigna Cos., 824 A.2d
1193, 1196 (Pa. Super. 2003).

      Here, Appellants argue that the filing of post-trial motions would have

served no purpose because the parties filed briefs after the trial court heard

testimony at trial. Appellants maintain that these briefs discussed all of the

issues before the court, allowed the court to consider all of Appellants’

arguments, and consequently, post-trial motions would not have been helpful

to the court.    Thus, Appellants assert that post-trial motions were not

necessary in this case. We disagree.

      “When the words of a rule are clear and free from all ambiguity, the

letter of it is not to be disregarded under the pretext of pursuing its spirit.”

Pa.R.C.P. 127. A plain reading of Rule 227.1 is clear and unambiguous – in a


                                     -4-
J-S54033-18


case of trial without a jury, a party must file post-trial motions after the filing

of the decision in the case and any issues not raised in a post-trial motion are

waived. Pa.R.C.P. 227.1(b)(2), (c)(2). This interpretation of Rule 227.1 is

well-settled. See, e.g., Chalkey, 805 A.2d at 496; Lane Enterprises, 710
A.2d 54; Lenhart, 824 A.2d at 1196. Following the trial court’s decision in

this case, Appellants did not file any post-trial motions and have therefore

waived all issues on appeal.

      Appellants’ argument relating to their filing of briefs after the trial court

heard testimony at trial and before its decision disregards the purpose served

by post-trial motions that our Supreme Court has repeatedly emphasized. In

Sahutsky v. H.H. Knoebel Sons, 782 A.2d 996 (Pa. 2001), our Supreme

Court stated:

      [T]he filing of post-trial motions . . . ensure[s] that that the trial
      judge has a chance to correct alleged trial errors. This opportunity
      to correct alleged errors . . . advances the orderly and efficient
      use of our judicial resources. First, appellate courts will not be
      required to expend time and energy reviewing points on which no
      trial ruling has been made. Second, the trial court may promptly
      correct the asserted error. With the issue properly presented, the
      trial court is more likely to reach a satisfactory result, thus
      obviating the need for appellate review on this issue. Or if a new
      trial is necessary, it may be granted by the trial court without
      subjecting both the litigants and the courts to the expense and
      delay inherent in appellate review. Third, appellate courts will be
      free to more expeditiously dispose of the issues properly
      preserved for appeal[.]

Id. (citing Benson v. Penn Central Transp. Co., 342 A.2d 393, 394 (Pa.

1975)).




                                       -5-
J-S54033-18


      By failing to file post-trial motions in this case, Appellants precluded the

trial court from having the chance to correct any alleged errors in its decision

or the rationale underlying its decision.       The arguments formulated in

Appellants’ pre-decisional briefs were made without Appellants’ knowledge of

the trial court’s decision, as the court had not yet rendered its verdict. Thus,

Appellants’ reliance on their pre-decisional briefs cannot substitute for Rule

227.1’s mandate regarding post-verdict procedure. Indeed, Appellants cite

no authority for the proposition that pre-decisional briefs may act as a

substitute for the filing of post-trial motions.    In sum, Appellants cannot

circumvent Rule 227.1.

      Accordingly, we conclude that Appellants’ failure to file post-trial

motions resulted in the waiver of all issues raised by Appellants on appeal,

and thus affirm the judgment entered in favor of Cintas and against

Appellants.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2018




                                      -6-
J-S54033-18




              -7-